9. Framework directive on the sustainable use of pesticides (vote)
- Report: Christa Klaß (A6-0347-2007)
- Before the vote:
Mr President, I rise on a point of order under Rule 166, to invoke Rule 37(1) of our Rules of Procedure.
Rule 37(1) concerns the access to documents and provision of information to this Parliament. In the run-up to this vote on pesticides, many, if not all, in this House have been bombarded by e-mails asking us to vote for amendments that go even further than the Commission would like us to. These e-mails come from an organisation called Pesticide Watch, whose constituent organisations received large amounts of funding from the European Commission - indeed, part of the EUR 11.7 million spent in the last two years under the budget line relating to the Community action programme promoting non-governmental organisations (NGOs) primarily active in the field of environmental protection and the Life+ programme.
Under Rule 37(1), can I ask for the various exchanges between the Commission and these NGOs, who have been lobbying us on all these matters? This payroll lobbying has certainly led to an increase in the number of e-mails being received by MEPs, but surely it is wrong for one Commission DG to use large sums of taxpayers' money, and abuse the role of NGOs, to try and change the views of parliamentarians and the lead Commission DG on this matter.
(Loud applause from the right)
Mr Heaton-Harris, we will pass on your comment.